Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 1 of 36




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA

  PAMELA TITUS,
  JOSEPH AMODIO,
  WILLIAM VILCINA,
  JACQUELINE FONTANEZ,
  PAUL JONES,
  BRYON HALL,
  and DAMIEN DAY,

         Plaintiffs,

  v.

  RESURGENT CAPITAL SERVICES L.P.,
  LVNV FUNDING, LLC,
  MERRICK BANK CORPORATION,
  PINNACLE CREDIT SERVICES, LLC,
  and PYOD, LLC,

        Defendants.
  _______________________________________/

                       THIRD AMENDED CONSOLIDATED COMPLAINT [1]

         Plaintiffs Pamela Titus, Joseph Amodio, William Vilcina, Jacqueline Fontanez, Paul Jones,

  Bryon Hall, and Damien Day (collectively, the “Plaintiffs”) sue Defendant Resurgent Capital

  Services L.P., Defendant LVNV Funding, LLC, Defendant Merrick Bank Corporation, Defendant

  PYOD, LLC, and Defendant Pinnacle Credit Services, LLC (collectively, the “Defendants”) for

  violations of 15 U.S.C. § 1692e(2)(A) of the Fair Debt Collection Practices Act (“FDCPA”), and

  Fla. Stat. §§ 559.72(5) and (9) of the Florida Consumer Collection Practices Act (“FCCPA”).


  [1]
     Case Number 0:20-cv-61297-RKA (i.e., the above-captioned case number) represents the
  consolidation of, in addition to the original pleadings filed in this action, the cases: 0:20-cv-61317,
  0:20-cv-61394, 0:20-cv-61395, 0:20-cv-61412, 0:20-cv-61417, 0:20-cv-61419, 0:20-cv-61311,
  0:20-cv-61315, 0:20-cv-61430, 0:20-cv-61382, 0:20-cv-61318, 0:20-cv-61301, and 0:20-cv-
  61477.
                                                                                            PAGE | 1 of 36
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 2 of 36




                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. § 1367.

         3.         Venue in this District is proper because Plaintiffs resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.

                                                           PARTIES

         4.         Plaintiffs are each a natural person, and a citizen of the State of Florida, residing in

  Broward County, Florida.

         5.         Defendant Resurgent Capital Services L.P. (“Resurgent”) is Delaware limited

  partnership, with its principal place of business located in Greensville, South Carolina.

         6.         Defendant LVNV Funding, LLC (“LVNV”) is a Delaware limited liability

  company, with its principal place of business located in Greensville, South Carolina.

         7.         Defendant Merrick Bank Corporation (“M-Bank”) is a Utah corporation, with its

  principal place of business located in South Jordan, Utah.

         8.         Defendant Pinnacle Credit Services, LLC (“Pinnacle”) is a Minnesota limited

  liability company, with its principal place of business located in Greenville, South Carolina.

         9.         Defendant PYOD, LLC (“PYOD”) is a Delaware limited liability company, with

  its principal place of business located in Las Vegas, Nevada.

                                           DEMAND FOR JURY TRIAL

         10.        Plaintiffs, respectfully, demand a trial by jury on all counts and issues so triable.




                                                                                                                 PAGE | 2 of 36
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 3 of 36




                                                  ALLEGATIONS

         11.     Resurgent is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

         12.     LVNV is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

         13.     Pinnacle is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

         14.     PYOD is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

         15.     Resurgent is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

         16.     LVNV is registered with the Florida Office of Financial Regulation as a “Consumer

  Collection Agency.”

         17.     Pinnacle is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

         18.     PYOD is registered with the Florida Office of Financial Regulation as a “Consumer

  Collection Agency.”

         19.     Resurgent’s “Consumer Collection Agency” license number is CCA0900145.

         20.     LVNV’s “Consumer Collection Agency” license number is CCA9902540.

         21.     Pinnacle’s “Consumer Collection Agency” license number is CCA0900339.

         22.     PYOD’s “Consumer Collection Agency” license number is CCA9902541.

         23.     For the “Consumer Collection Agency” license of each Resurgent, LVNV,

  Pinnacle, and PYOD, to remain valid, Resurgent, LVNV, Pinnacle, and PYOD, are each

                                                                                                              PAGE | 3 of 36
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 4 of 36




  respectively required to maintain, at minimum, all records specified in Rule 69V-180.080, Florida

  Administrative Code, and keep such records current within one week of the current date.

          24.      Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

  Resurgent, LVNV, Pinnacle, and PYOD, shall maintain: “[t]he debtor’s account of activity

  disclosing… a record of payments made by the debtor, including the date received and the amount

  and balance owing.”

          25.      Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

  that Resurgent, LVNV, Pinnacle, and PYOD, shall maintain: “basic information about the debt

  including, at minimum… [d]ocumentation of the debt provided by the creditor,” as well as “[t]he

  date the debt was incurred and the date of the last payment.”

          26.      Resurgent, LVNV, Pinnacle, and PYOD, each, maintain all the records specified in

  Rule 69V-180.080, Florida Administrative Code.

          27.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Resurgent, LVNV, Pinnacle, and PYOD, do maintain, are current to within one week of the current

  date.

          28.      Each of the below-alleged sixteen (16) debts (collectively, the “Consumer Debts”)

  that Defendants sought to collect originated, and otherwise arose, from a transaction between the

  respective plaintiff and corresponding original creditor, whereby each transaction was primarily

  for the personal benefit of said plaintiff.

          29.      Each of the Consumer Debts are comprised of principal, interest, and fees, whereby

  the total amount owed with respect to each of the Consumer Debts, pursuant to the agreement

  underlying it, are subject to increase based on the principal portion of the debt and the interest and

  fees which said principal is subject thereto.

                                                                                                                PAGE | 4 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 5 of 36




         30.      On January 15, 2007, LVNV conveyed a limited power of attorney (“PoA-1”) to

  Resurgent for purposes of engaging in certain collection efforts on its (LVNV’s) behalf, including,

  but not limited to, the filing of bankruptcy proofs of claim.

         31.      On September 29, 2009, M-Bank conveyed a limited power of attorney (“PoA-2”)

  to Resurgent for purposes of engaging in certain collection efforts on its (M-Bank’s) behalf,

  including, but not limited to, the filing of bankruptcy proofs of claim.

         32.      On July 31, 2008, PYOD conveyed a limited power of attorney (“PoA-3”) to

  Resurgent for purposes of engaging in certain collection efforts on its (PYOD’s) behalf, including,

  but not limited to, the filing of bankruptcy proofs of claim.

         33.      On April 18, 2016, Pinnacle conveyed a limited power of attorney (“PoA-4”) to

  Resurgent for purposes of engaging in certain collection efforts on its (Pinnacle’s) behalf,

  including, but not limited to, the filing of bankruptcy proofs of claim.

         34.      Subsequent to the conveyance of each PoA-1, PoA-2, PoA-3, and PoA-4

  (collectively, the “PoAs”) to Resurgent, or otherwise contemporaneous therewith, the Consumer

  Debts were assigned and/or referred to Resurgent for collection under the terms the applicable

  power of attorney.

         35.      In referring and/or assigning the collection of the Consumer Debts of Plaintiffs

  Titus, Hall, Amodio, Vilcina, Fontanez, Jones, and Day, to Resurgent, LVNV disclosed to

  Resurgent false information about Plaintiffs Titus, Hall, Amodio, Vilcina, Fontanez, Jones, and

  Day, and/or information that Resurgent had no legitimate business need for, the likes of which

  affected the reputation of Plaintiffs Titus, Hall, Amodio, Vilcina, Fontanez, Jones, and Day. For

  example, LVNV falsely disclosed to Resurgent (the “Disclosures of LVNV”), among other things,

  that each of the Consumer Debts of Plaintiffs Titus, Hall, Amodio, Vilcina, Fontanez, Jones, and

                                                                                                               PAGE | 5 of 36
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 6 of 36




  Day, were comprised entirely of principal and, in so doing, falsely represented the amount and

  character of each respective debt.

         36.      In referring and/or assigning the collection of the Consumer Debts of Plaintiffs

  Titus and Amodio to Resurgent, M-Bank disclosed to Resurgent false information about Titus and

  Amodio and/or information that Resurgent had no legitimate business need for, the likes of which

  affected the reputation of Titus and Amodio. For example, M-Bank falsely disclosed to Resurgent

  (the “Disclosures of M-Bank”), among other things, that each of the Consumer Debts were

  comprised entirely of principal and, in so doing, falsely represented the amount and character of

  each respective debt.

         37.      In referring and/or assigning the collection of the Consumer Debt of Plaintiff

  Fontanez to Resurgent, PYOD disclosed to Resurgent false information about Plaintiff Fontanez

  and/or information that Resurgent had no legitimate business need for, the likes of which affected

  the reputation of Plaintiff Fontanez. For example, PYOD falsely disclosed to Resurgent (the

  “Disclosures of PYOD”), among other things, that the consumer debt of Plaintiff Fontanez was

  comprised entirely of principal and, in so doing, falsely represented the amount and character of

  said debt of Plaintiff Fontanez.

         38.      In referring and/or assigning the collection of the Consumer Debt of Plaintiff

  Vilcina to Resurgent, Pinnacle disclosed to Resurgent false information about Plaintiff Vilcina

  and/or information that Resurgent had no legitimate business need for, the likes of which affected

  the reputation of Plaintiff Vilcina. For example, Pinnacle falsely disclosed to Resurgent (the

  “Disclosures of Pinnacle”), among other things, that the consumer debt of Plaintiff Vilcina was

  comprised entirely of principal and, in so doing, falsely represented the amount and character of

  said debt of Plaintiff Vilcina.

                                                                                                               PAGE | 6 of 36
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 7 of 36




         39.      The Disclosures of LVNV, the Disclosures of M-Bank, the Disclosures of PYOD,

  and the Disclosures of Pinnacle, each, affected the respective reputation of Plaintiffs. For example,

  the disclosure affected Plaintiffs’ reputation regarding the repayment of debts, Plaintiffs’

  reputation of truthfulness, Plaintiffs’ reputation of solvency, and Plaintiffs’ reputation regarding

  trustworthiness.

         40.      By way of documents and information Resurgent maintains in accordance with

  Rule 69V-180.080, Florida Administrative Code: [1] Resurgent knew that each of the Consumer

  Debts were comprised of principal, interest, and fees; [2] Resurgent knew that the overall amount

  of each of the Consumer Debts were subject to increase by way of interest and/or fees; and [3]

  Resurgent knew that none of the Consumer Debts were comprised entirely of principal.

         41.      By way of documents and information LVNV maintains in accordance with Rule

  69V-180.080, Florida Administrative Code: [1] LVNV knew that each of the respective Consumer

  Debts were comprised of principal, interest, and fees; [2] LVNV knew that the overall amount of

  each of said Consumer Debts were subject to increase by way of interest and/or fees; and [3]

  LVNV knew that none of said Consumer Debts were comprised entirely of principal.

         42.      By way of documents and information PYOD maintains in accordance with Rule

  69V-180.080, Florida Administrative Code: [1] PYOD knew that the consumer debt of Fontanez

  was comprised of principal, interest, and fees; [2] PYOD knew that the overall amount of said

  consumer debt was subject to increase by way of interest and/or fees; and [3] PYOD knew that

  said consumer debt was not comprised entirely of principal.

         43.      By way of documents and information Pinnacle maintains in accordance with Rule

  69V-180.080, Florida Administrative Code: [1] Pinnacle knew that the consumer debt of Vilcina

  was comprised of principal, interest, and fees; [2] Pinnacle knew that the overall amount of said

                                                                                                               PAGE | 7 of 36
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 8 of 36




  consumer debt was subject to increase by way of interest and/or fees; and [3] Pinnacle knew that

  said consumer debt was not comprised entirely of principal.

          44.      As elaborated below, (Count 1) Resurgent violated § 1692e(2)(A) of the FDCPA,

  (Count 2) Resurgent and LVNV violated § 559.72(9) of the FCCPA by filing false proofs of

  claim in each of the Plaintiffs bankruptcy proceeding, (Count 3) Resurgent and M-Bank violated

  § 559.72(9) of the FCCPA by filing false proofs of claim in the bankruptcy proceeding of Titus

  and Amodio, (Count 4) Resurgent and PYOD violated § 559.72(9) of the FCCPA by filing a

  false proof of claim in the bankruptcy proceeding of Fontanez, (Count 5) Resurgent and Pinnacle

  violated § 559.72(9) of the FCCPA by filing a false proof of claim in the bankruptcy proceeding

  of Vilcina, (Count 6) LVNV violated § 559.72(5) of the FCCPA by relaying false information to

  Resurgent that affecting the reputation of each of the Plaintiffs, (Count 7) M-Bank violated §

  559.72(5) of the FCCPA by relaying false information to Resurgent that affecting the reputation

  of Titus and Amodio, (Count 8) PYOD violated § 559.72(5) of the FCCPA by relaying false

  information to Resurgent that affecting the reputation of Fontanez, and (Count 9) Pinnacle

  violated § 559.72(5) of the FCCPA by relaying false information to Resurgent that affecting the

  reputation of Vilcina.

                                                ALLEGATIONS OF TITUS

          45.      On October 15, 2019, acting on behalf of LVNV, and consistent with the terms of

  PoA-1, Resurgent filed a proof of claim (“PoC-1”) in Titus’ bankruptcy case in connection with

  the collection of a debt originating from a transaction between Capital One Bank (USA), N.A., as

  the original creditor of the debt, and Titus, involving an unsecure line of credit (“Debt-1”). Prior

  to the filing of PoC-1, but after Titus had defaulted on Debt-1, all rights, title, and interest in Debt-

  1 had been purchased by LVNV. PoC-1 was signed under penalty of perjury by Resurgent’s

                                                                                                                PAGE | 8 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 9 of 36




  employee, David Lamb, who, when signing PoC-1, was acting within the course and scope of his

  or her employment with Resurgent. PoC-1 is a representation, means, and/or communication in

  connection with the collection of Debt-1. PoC-1 falsely represents Debt-1 as being comprised

  entirely of principal, as well as falsely represents the principal portion of Debt-1 as $910.65. By

  signing PoC-1 under penalty of perjury and on behalf of Resurgent, David Lamb falsely

  represented the principal portion of Debt-1 as being $910.65. Further, by signing PoC-1 under

  penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total amount of

  Debt-1 as being only principal and containing no interest or fees.

          46.      On October 24, 2019, acting on behalf of M-Bank, and consistent with the terms of

  PoA-2, Resurgent filed a proof of claim (“PoC-2”) in Titus’ bankruptcy case in connection with

  the collection of a debt originating from a transaction between M-Bank and Titus, involving an

  unsecure line of credit (“Debt-2”). Titus had defaulted on Debt-2 prior to the filing of PoC-2. PoC-

  2 was signed under penalty of perjury by Resurgent’s employee, Susan Gaines, who, when signing

  PoC-2, was acting within the course and scope of his or her employment with Resurgent. PoC-2

  is a representation, means, and/or communication in connection with the collection of Debt-2.

  PoC-2 falsely represents Debt-2 as being comprised entirely of principal, as well as falsely

  represents the principal portion of Debt-2 as $1,691.85. By signing PoC-2 under penalty of perjury

  and on behalf of Resurgent, Susan Gaines falsely represented the principal portion of Debt-2 as

  being $1,691.85. Further, by signing PoC-2 under penalty of perjury and on behalf of Resurgent,

  Susan Gaines falsely represented the total amount of Debt-2 as being only principal and containing

  no interest or fees.

          47.      On January 02, 2020, acting on behalf of LVNV, and consistent with the terms of

  PoA-1, Resurgent filed a proof of claim (“PoC-3”) in Titus’ bankruptcy case in connection with

                                                                                                                PAGE | 9 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 10 of 36




   the collection of a debt originating from a transaction between HSBC Bank Nevada, N.A., as the

   original creditor of the debt, and Titus, involving an unsecure line of credit (“Debt-3”). Prior to

   the filing of PoC-3, but after Titus had defaulted on Debt-3, all rights, title, and interest in Debt-3

   had been purchased by LVNV. PoC-3 was signed under penalty of perjury by Resurgent’s

   employee, David Lamb, who, when signing PoC-3, was acting within the course and scope of his

   or her employment with Resurgent. PoC-2 is a representation, means, and/or communication in

   connection with the collection of Debt-2. PoC-3 falsely represents Debt-3 as being comprised

   entirely of principal, as well as falsely represents the principal portion of Debt-3 as $792.03. By

   signing PoC-3 under penalty of perjury and on behalf of Resurgent, David Lamb falsely

   represented the principal portion of Debt-3 as being $792.03. Further, by signing PoC-3 under

   penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total amount of

   Debt-3 as being only principal and containing no interest or fees.

          48.      On January 02, 2020, acting on behalf of LVNV, and consistent with the terms of

   PoA-1, Resurgent filed a proof of claim (“PoC-4”) in Titus’ bankruptcy case in connection with

   the collection of a debt originating from a transaction between HSBC Bank Nevada, N.A., as the

   original creditor of the debt, and Titus, involving an unsecure line of credit (“Debt-4”). Prior to

   the filing of PoC-4, but after Titus had defaulted on Debt-4, all rights, title, and interest in Debt-4

   had been purchased by LVNV. PoC-4 was signed under penalty of perjury by Resurgent’s

   employee, David Lamb, who, when signing PoC-4, was acting within the course and scope of his

   or her employment with Resurgent. PoC-4 is a representation, means, and/or communication in

   connection with the collection of Debt-4. PoC-4 falsely represents Debt-4 as being comprised

   entirely of principal, as well as falsely represents the principal portion of Debt-4 as $552.66. By

   signing PoC-4 under penalty of perjury and on behalf of Resurgent, David Lamb falsely

                                                                                                              PAGE | 10 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 11 of 36




   represented the principal portion of Debt-4 as being $552.66. Further, by signing PoC-4 under

   penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total amount of

   Debt-4 as being only principal and containing no interest or fees.

          49.      On January 02, 2020, acting on behalf of LVNV, and consistent with the terms of

   PoA-1, Resurgent filed a proof of claim (“PoC-5”) in Titus’ bankruptcy case in connection with

   the collection of a debt originating from a transaction between General Electric Capital

   Corporation, as the original creditor of the debt, and Titus, involving an unsecure line of credit

   (“Debt-5”). Prior to the filing of PoC-5, but after Titus had defaulted on Debt-5, all rights, title,

   and interest in Debt-5 had been purchased by LVNV. PoC-5 was signed under penalty of perjury

   by Resurgent’s employee, David Lamb, who, when signing PoC-5, was acting within the course

   and scope of his or her employment with Resurgent. PoC-5 is a representation, means, and/or

   communication in connection with the collection of Debt-5. PoC-5 falsely represents Debt-5 as

   being comprised entirely of principal, as well as falsely represents the principal portion of Debt-5

   as $448.11. By signing PoC-5 under penalty of perjury and on behalf of Resurgent, David Lamb

   falsely represented the principal portion of Debt-5 as being $448.11. Further, by signing PoC-5

   under penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total

   amount of Debt-5 as being only principal and containing no interest or fees.

                                                ALLEGATIONS OF HALL

          50.      On September 25, 2019, acting on behalf of LVNV, and consistent with the terms

   of PoA-1, Resurgent filed a proof of claim (“PoC-6”) in Hall’s bankruptcy case in connection with

   the collection of a debt originating from a transaction between First Premier Bank, as the original

   creditor of the debt, and Hall, involving an unsecure line of credit (“Debt-6”). Prior to the filing

   of PoC-6, but after Hall had defaulted on Debt-6, all rights, title, and interest in Debt-6 had been

                                                                                                              PAGE | 11 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 12 of 36




   purchased by LVNV. PoC-6 was signed under penalty of perjury by Resurgent’s employee,

   William Andrews, who, when signing PoC-6, was acting within the course and scope of his or her

   employment with Resurgent. PoC-6 is a representation, means, and/or communication in

   connection with the collection of Debt-6. PoC-6 falsely represents Debt-6 as being comprised

   entirely of principal, as well as falsely represents the principal portion of Debt-6 as $455.35. By

   signing PoC-6 under penalty of perjury and on behalf of Resurgent, William Andrews falsely

   represented the principal portion of Debt-6 as being $455.35. Further, by signing PoC-6 under

   penalty of perjury and on behalf of Resurgent, William Andrews falsely represented the total

   amount of Debt-6 as being only principal and containing no interest or fees.

          51.      On September 24, 2019, acting on behalf of LVNV, and consistent with the terms

   of PoA-1, Resurgent filed a proof of claim (“PoC-7”) in Hall’s bankruptcy case in connection with

   the collection of a debt originating from a transaction between Capital One Bank (USA), N.A., as

   the original creditor of the debt, and Hall, involving an unsecure line of credit (“Debt-7”). Prior

   to the filing of PoC-7, but after Hall had defaulted on Debt-7, all rights, title, and interest in Debt-

   7 had been purchased by LVNV. PoC-7 was signed under penalty of perjury by Resurgent’s

   employee, David Lamb, who, when signing PoC-7, was acting within the course and scope of his

   or her employment with Resurgent. PoC-7 is a representation, means, and/or communication in

   connection with the collection of Debt-7. PoC-7 falsely represents Debt-7 as being comprised

   entirely of principal, as well as falsely represents the principal portion of Debt-7 as $886.68. By

   signing PoC-7 under penalty of perjury and on behalf of Resurgent, David Lamb falsely

   represented the principal portion of Debt-7 as being $886.68. Further, by signing PoC-7 under

   penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total amount of

   Debt-7 as being only principal and containing no interest or fees.

                                                                                                              PAGE | 12 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 13 of 36




          52.      On October 21, 2019, acting on behalf of LVNV, and consistent with the terms of

   PoA-1, Resurgent filed a proof of claim (“PoC-8”) in Hall’s bankruptcy case in connection with

   the collection of a debt originating from a transaction between AmeriCredit Financial Services,

   Inc., as the original creditor of the debt, and Hall, involving an unsecure line of credit (“Debt-8”).

   Prior to the filing of PoC-8, but after Hall had defaulted on Debt-8, all rights, title, and interest in

   Debt-8 had been purchased by LVNV. PoC-8 was signed under penalty of perjury by Resurgent’s

   employee, Suzanne Dickson, who, when signing PoC-8, was acting within the course and scope

   of his or her employment with Resurgent. PoC-8 is a representation, means, and/or communication

   in connection with the collection of Debt-8. PoC-8 falsely represents Debt-8 as being comprised

   entirely of principal, as well as falsely represents the principal portion of Debt-8 as $16,737.30.

   By signing PoC-8 under penalty of perjury and on behalf of Resurgent, Suzanne Dickson falsely

   represented the principal portion of Debt-8 as being $16,737.30. Further, by signing PoC-8 under

   penalty of perjury and on behalf of Resurgent, Suzanne Dickson falsely represented the total

   amount of Debt-8 as being only principal and containing no interest or fees.

                                              ALLEGATIONS OF AMODIO

          53.      On October 10, 2019, acting on behalf of M-Bank, and consistent with the terms of

   PoA-2, Resurgent filed a proof of claim (“PoC-9”) in Amodio’s bankruptcy case in connection

   with the collection of a debt originating from a transaction between M-Bank and Amodio,

   involving an unsecure line of credit (“Debt-9”). Amodio defaulted on Debt-9 prior to the filing of

   PoC-9. PoC-9 was signed under penalty of perjury by Resurgent’s employee, David Lamb, who,

   when signing PoC-9, was acting within the course and scope of his or her employment with

   Resurgent. PoC-9 is a representation, means, and/or communication in connection with the

   collection of Debt-9. PoC-9 falsely represents Debt-9 as being comprised entirely of principal, as

                                                                                                              PAGE | 13 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 14 of 36




   well as falsely represents the principal portion of Debt-9 as $2,356.23. By signing PoC-9 under

   penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the principal

   portion of Debt-9 as being $2,356.23. Further, by signing PoC-9 under penalty of perjury and on

   behalf of Resurgent, David Lamb falsely represented the total amount of Debt-9 as being only

   principal and containing no interest or fees.

          54.      On December 26, 2019, acting on behalf of LVNV, and consistent with the terms

   of PoA-1, Resurgent filed a proof of claim (“PoC-10”) in Amodio’s bankruptcy case in connection

   with the collection of a debt originating from a transaction between General Electric Capital

   Corporation, as the original creditor of the debt, and Amodio, involving an unsecure line of credit

   (“Debt-10”). Prior to the filing of PoC-10, but after Amodio had defaulted on Debt-10, all rights,

   title, and interest in Debt-10 had been purchased by LVNV. PoC-10 was signed under penalty of

   perjury by Resurgent’s employee, William Andrews, who, when signing PoC-10, was acting

   within the course and scope of his or her employment with Resurgent. PoC-10 is a representation,

   means, and/or communication in connection with the collection of Debt-10. PoC-10 falsely

   represents Debt-10 as being comprised entirely of principal, as well as falsely represents the

   principal portion of Debt-10 as $5,837.71. By signing PoC-10 under penalty of perjury and on

   behalf of Resurgent, William Andrews falsely represented the principal portion of Debt-10 as

   being $5,837.71. Further, by signing PoC-10 under penalty of perjury and on behalf of Resurgent,

   William Andrews falsely represented the total amount of Debt-10 as being only principal and

   containing no interest or fees.

                                              ALLEGATIONS OF VILCINA

          55.      On July 3, 2019, acting on behalf of LVNV, and consistent with the terms of PoA-

   1, Resurgent filed a proof of claim (“PoC-11”) in Vilcina’s bankruptcy case in connection with

                                                                                                              PAGE | 14 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 15 of 36




   the collection of a debt originating from a transaction between Household Bank (SB), N.A., as the

   original creditor of the debt, and Vilcina, involving an unsecure line of credit (“Debt-11”). Prior

   to the filing of PoC-11, but after Vilcina had defaulted on Debt-11, all rights, title, and interest in

   Debt-11 had been purchased by LVNV. PoC-11 was signed under penalty of perjury by

   Resurgent’s employee, Leoann Shannon, who, when signing PoC-11, was acting within the course

   and scope of his or her employment with Resurgent. PoC-11 is a representation, means, and/or

   communication in connection with the collection of Debt-11. PoC-11 falsely represents Debt-11

   as being comprised entirely of principal, as well as falsely represents the principal portion of Debt-

   11 as $2,668.27. By signing PoC-11 under penalty of perjury and on behalf of Resurgent, Leoann

   Shannon falsely represented the principal portion of Debt-11 as being $2,668.27. Further, by

   signing PoC-11 under penalty of perjury and on behalf of Resurgent, Leoann Shannon falsely

   represented the total amount of Debt-11 as being only principal and containing no interest or fees.

          56.      On July 08, 2019, acting on behalf of Pinnacle, and consistent with the terms of

   PoA-4, Resurgent filed a proof of claim (“PoC-15”) in Vilcina’s bankruptcy case in connection

   with the collection of a debt originating from a transaction between Verizon Wireless, as the

   original creditor of the debt, and Vilcina, involving telecommunication services (“Debt-15”).

   Prior to the filing of PoC-15, but after Vilcina had defaulted on Debt-15, all rights, title, and

   interest in Debt-15 had been purchased by Pinnacle. PoC-15 was signed under penalty of perjury

   by Resurgent’s employee, William Andrews, who, when signing PoC-15, was acting within the

   course and scope of his or her employment with Resurgent. PoC-15 is a representation, means,

   and/or communication in connection with the collection of Debt-15. PoC-15 falsely represents

   Debt-15 as being comprised entirely of principal, as well as falsely represents the principal portion

   of Debt-15 as $1,472.43. By signing PoC-15 under penalty of perjury and on behalf of Resurgent,

                                                                                                              PAGE | 15 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 16 of 36




   William Andrews falsely represented the principal portion of Debt-15 as being $1,472.43. Further,

   by signing PoC-15 under penalty of perjury and on behalf of Resurgent, William Andrews falsely

   represented the total amount of Debt-15 as being only principal and containing no interest or fees.

                                             ALLEGATIONS OF FONTANEZ

          57.      On August 29, 2019, acting on behalf of LVNV, and consistent with the terms of

   PoA-1, Resurgent filed a proof of claim (“PoC-12”) in Fontanez’ bankruptcy case in connection

   with the collection of a debt originating from a transaction between HSBC Bank Nevada, N.A., as

   the original creditor of the debt, and Fontanez, involving an unsecure line of credit (“Debt-12”).

   Prior to the filing of PoC-12, but after Fontanez had defaulted on Debt-12, all rights, title, and

   interest in Debt-12 had been purchased by LVNV. PoC-12 was signed under penalty of perjury by

   Resurgent’s employee, David Lamb, who, when signing PoC-12, was acting within the course and

   scope of his or her employment with Resurgent. PoC-12 is a representation, means, and/or

   communication in connection with the collection of Debt-12. PoC-12 falsely represents Debt-12

   as being comprised entirely of principal, as well as falsely represents the principal portion of Debt-

   12 as $354.20. By signing PoC-12 under penalty of perjury and on behalf of Resurgent, David

   Lamb falsely represented the principal portion of Debt-12 as being $354.20. Further, by signing

   PoC-12 under penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the

   total amount of Debt-12 as being only principal and containing no interest or fees.

          58.      On August 29, 2019, acting on behalf of PYOD, and consistent with the terms of

   PoA-3, Resurgent filed a proof of claim (“PoC-16”) in Fontanez’ bankruptcy case in connection

   with the collection of a debt originating from a transaction between CitiBank, as the original

   creditor of the debt, and Fontanez, involving an unsecure line of credit (“Debt-16”). Prior to the

   filing of PoC-16, but after Fontanez had defaulted on Debt-16, all rights, title, and interest in Debt-

                                                                                                              PAGE | 16 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 17 of 36




   16 had been purchased by PYOD. PoC-16 was signed under penalty of perjury by Resurgent’s

   employee, David Lamb, who, when signing PoC-16, was acting within the course and scope of his

   or her employment with Resurgent. PoC-16 is a representation, means, and/or communication in

   connection with the collection of Debt-16. PoC-16 falsely represents Debt-16 as being comprised

   entirely of principal, as well as falsely represents the principal portion of Debt-16 as $410.92. By

   signing PoC-16 under penalty of perjury and on behalf of Resurgent, David Lamb falsely

   represented the principal portion of Debt-16 as being $410.92. Further, by signing PoC-16 under

   penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total amount of

   Debt-16 as being only principal and containing no interest or fees.

                                                ALLEGATIONS OF JONES

          59.      On July 24, 2019, acting on behalf of LVNV, and consistent with the terms of PoA-

   1, Resurgent filed a proof of claim (“PoC-13”) in Jones’s bankruptcy case in connection with the

   collection of a debt originating from a transaction between HSBC Bank Nevada, N.A., as the

   original creditor of the debt, and Jones, involving an unsecure line of credit (“Debt-13”). Prior to

   the filing of PoC-13, but after Jones had defaulted on Debt-13, all rights, title, and interest in Debt-

   13 had been purchased by LVNV. PoC-13 was signed under penalty of perjury by Resurgent’s

   employee, Susan Gaines, who, when signing PoC-13, was acting within the course and scope of

   his or her employment with Resurgent. PoC-13 is a representation, means, and/or communication

   in connection with the collection of Debt-13. PoC-13 falsely represents Debt-13 as being

   comprised entirely of principal, as well as falsely represents the principal portion of Debt-13 as

   $727.74. By signing PoC-13 under penalty of perjury and on behalf of Resurgent, Susan Gaines

   falsely represented the principal portion of Debt-13 as being $727.74. Further, by signing PoC-13




                                                                                                              PAGE | 17 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 18 of 36




   under penalty of perjury and on behalf of Resurgent, Susan Gaines falsely represented the total

   amount of Debt-13 as being only principal and containing no interest or fees.

                                                 ALLEGATIONS OF DAY

          60.      On June 18, 2020, acting on behalf of LVNV, and consistent with the terms of PoA-

   1, Resurgent filed a proof of claim (“PoC-14”) in Day’s bankruptcy case in connection with the

   collection of a debt originating from a transaction between original, as the original creditor of the

   debt, and Day, involving an unsecure line of credit (“Debt-14”). Prior to the filing of PoC-14, but

   after Day had defaulted on Debt-14, all rights, title, and interest in Debt-14 had been purchased by

   LVNV. PoC-14 was signed under penalty of perjury by Resurgent’s employee, Susan Gaines, who,

   when signing PoC-14, was acting within the course and scope of his or her employment with

   Resurgent. PoC-14 is a representation, means, and/or communication in connection with the

   collection of Debt-14. PoC-14 falsely represents Debt-14 as being comprised entirely of principal,

   as well as falsely represents the principal portion of Debt-14 as $692.97. By signing PoC-14 under

   penalty of perjury and on behalf of Resurgent, Susan Gaines falsely represented the principal

   portion of Debt-14 as being $692.97. Further, by signing PoC-14 under penalty of perjury and on

   behalf of Resurgent, Susan Gaines falsely represented the total amount of Debt-14 as being only

   principal and containing no interest or fees.

                                                          EXHIBITS

          61.      Attached as Composite Exhibit “A” is a copy of the PoAs.

          62.      Attached as Composite Exhibit “B” is a copy of PoC-1 through PoC-16.

                                             ARTICLE III STANDING

          63.      “Under settled precedent, the ‘irreducible constitutional minimum’ of standing

   consists of three elements: the plaintiff must have suffered an injury in fact, the defendant must

                                                                                                              PAGE | 18 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 19 of 36




   have caused that injury, and a favorable decision must be likely to redress it. The party invoking

   the jurisdiction of a federal court bears the burden of establishing these elements to the extent

   required at each stage of the litigation.” Trichell v. Midland Credit Mgmt., 964 F.3d 990, *7 (11th

   Cir. 2020) (citing and quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)).

   Simplified, Article III standing has three leading components: (1) injury in fact; (2) causation; and

   (3) redressability.

          64.      “The ‘foremost’ standing requirement is injury in fact.” Trichell at *8 (emphasis

   added) (quoting Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103 (1998)).

          65.      “An injury in fact consists of ‘an invasion of a legally protected interest’ that is

   both ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

   Trichell at *8 (emphasis added) (quoting Lujan, 504 U.S. 555 at 560). Simplified, injury in fact

   has four components: an (1) actual or imminent, and not conjectural or hypothetical, (2) invasion

   of a legally protected interest (3) that is concreate and (4) particularized. See Spokeo, 136 S. Ct.

   1540 at 1548 (“To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion

   of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

   conjectural or hypothetical.’” (quoting Lujan, 504 U. S. 555 at 560)); see also Cooper v. Atl. Credit

   & Fin., No. 19-12177, 2020 U.S. App. LEXIS 23719, at *8 (11th Cir. July 28, 2020) (“To establish

   standing, a plaintiff must instead ‘show that the violation harmed … the underlying concrete

   interest that Congress sought to protect.’” (emphasis added) (quoting Casillas v. Madison Ave.

   Assocs., 926 F.3d 329, 333 (7th Cir. 2019)).

          66.      “To be particularized, the injury ‘must affect the plaintiff in a personal and

   individual way.’ [quoting Lujan, 504 U. S. 555 at 560 n.1]. In other words, ‘the injury in fact test

   requires more than an injury to a cognizable interest. It requires that the party seeking review be

                                                                                                              PAGE | 19 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 20 of 36




   himself among the injured.’ [quoting Sierra Club v. Morton, 405 U.S. 727, 734-35 (1972)]. The

   same principle holds true when the plaintiff invokes a statutory cause of action: ‘where a statute

   confers new legal rights on a person, that person will have Article III standing to sue where the

   facts establish a concrete, particularized, and personal injury to that person as a result of the

   violation of the newly created legal rights.’” Trichell at *17 (emphasis added) (quoting Palm Beach

   Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251 (11th Cir. 2015)).

          67.      “A ‘concrete’ injury must be ‘de facto’ – that is, it must be ‘real, and not abstract.’”

   Trichell at *8 (emphasis added) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016)).

   “As a general matter, tangible injuries qualify as concrete.” Trichell at *8 (quoting Spokeo, 136

   S. Ct. 1540 at 1549). Allegations of either having “made any payments in response to” a

   challenged collection letter “or even … wasted time or money in determining whether to do so”

   are tangible and otherwise concrete injuries. Trichell at *8 (emphasis added).

                                               SCOPE OF TRICHELL

          68.      In Trichell, the Eleventh Circuit pointedly grappled the injury in fact component of

   Article III standing – and in particular – whether the intangible injuries alleged by the plaintiffs

   were capable of satiating the overarching injury in fact requirement. The Trichell court observed

   the injuries alleged by the plaintiffs as intangible because, although claiming to have received

   misleading and unfair collection letters that violated their rights under 15 U.S.C. § 1692e

   (generally prohibiting misleading communications in connection with the collection of a consumer

   debt) and § 1692f (generally prohibiting unfair communications in connection with the collection

   of a consumer debt), neither plaintiff alleged to have been misled or otherwise unfairly mislead

   by their respective collection letter.




                                                                                                              PAGE | 20 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 21 of 36




          69.      Without allegations indicating that the plaintiffs themselves were misled, and

   because the specific section of the FDCPA advanced by the plaintiffs only prohibited misleading

   communications, any ability to satiate Article III standing by the plaintiffs quickly crumbled. Put

   differently, because the plaintiffs’ claim was that the underlying collection letters were misleading

   and/or otherwise unfair, in light of the fact that neither plaintiff alleged to have been misled

   themselves: [1] there was no palpable actual injury, but instead, merely the risk of an imminent

   injury, of which the court found insufficiently imminent, and [2] there was no sufficiently concrete

   or particularized injury because the plaintiffs did not allege more than an injury to a cognizable

   interest (i.e., the plaintiffs only alleged the collection letters could unlawfully mislead the least

   sophisticated consumer, and not that the plaintiffs themselves were unlawfully mislead).

          70.      Simply put, Trichell confirms that, to the extent a plaintiff is seeking to enforce an

   invasion of a statutorily created interest (e.g., § 1692e of the FDCPA which generally prohibits

   misleading communications in connection with the collection of a debt from a debt collectors), a

   plaintiff cannot manifest the necessary injury in fact unless the plaintiff alleges a concrete,

   particularized, and personal injury caused by the violation of said statutorily created right.

          71.      With respect to Plaintiffs and the immediate action, Trichell affords some utility to

   the analysis of whether Plaintiffs have sustained and alleged the necessary injury in fact. In large,

   however, Trichell is of limited application, as the focus of Trichell was the sufficiency of the

   intangible injury alleged by the plaintiffs.

          72.      Unlike Trichell, the claims of Plaintiffs are not ones based on misleading

   communications, but rather, Plaintiffs claims are perched on the false and otherwise public

   representations made by Defendants with respect to debts Defendants sought to collect.




                                                                                                              PAGE | 21 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 22 of 36




           73.     As set forth in more detail below, (Count 1) Resurgent violated § 1692e(2)(A) of

   the FDCPA, (Count 2) Resurgent and LVNV violated § 559.72(9) of the FCCPA by filing false

   proofs of claim in each of the Plaintiffs bankruptcy proceeding, (Count 3) Resurgent and M-

   Bank violated § 559.72(9) of the FCCPA by filing false proofs of claim in the bankruptcy

   proceeding of Titus and Amodio, (Count 4) Resurgent and PYOD violated § 559.72(9) of the

   FCCPA by filing a false proof of claim in the bankruptcy proceeding of Fontanez, (Count 5)

   Resurgent and Pinnacle violated § 559.72(9) of the FCCPA by filing a false proof of claim in the

   bankruptcy proceeding of Vilcina, (Count 6) LVNV violated § 559.72(5) of the FCCPA by

   relaying false information to Resurgent that affecting the reputation of each of the Plaintiffs,

   (Count 7) M-Bank violated § 559.72(5) of the FCCPA by relaying false information to Resurgent

   that affecting the reputation of Titus and Amodio, (Count 8) PYOD violated § 559.72(5) of the

   FCCPA by relaying false information to Resurgent that affecting the reputation of Fontanez, and

   (Count 9) Pinnacle violated § 559.72(5) of the FCCPA by relaying false information to Resurgent

   that affecting the reputation of Vilcina.

           74.     In light of Plaintiffs claims and, again, unlike the plaintiffs of Trichell, Plaintiffs

   have sustained tangible injuries the likes of which are objectively concrete, as Defendants

   unlawful conduct has both wasted each of the Plaintiffs time, and more pointedly, harmed the

   reputation of each respective Plaintiff. See Trichell at *8 (exemplifying allegations of either having

   “made any payments in response to” a challenged collection letter “or even … wasted time or

   money in determining whether to do so” as tangible and otherwise concrete injuries for purposes

   of Article III standing).

           75.     Further, as alleged below, because Defendants’ violation of § 1692e(2)(A) of the

   FDCPA and §§ 559.72(5) and (9) of the FCCPA caused tangible harm to Plaintiffs, it is without

                                                                                                              PAGE | 22 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 23 of 36




   question that Plaintiffs’ actual injuries are sufficiently particularized. Thus, Plaintiffs have

   sufficiently established the injury in fact component of Article III standing, leaving only causation

   and redressability – the likes of which are equally satisfied, as a decision in Plaintiffs’ favor will

   afford Plaintiffs both the actual and statutory damages sought herein and, but for the false proofs

   of claim, as well as the relaying of false information affecting Plaintiffs’ reputation, Plaintiffs

   would not have sustained the complained of concrete injuries.

                                               COUNT 1.
                                   VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                           (against Resurgent)

          76.      Plaintiffs incorporates above-paragraphs 1-75 as though fully stated herein.

          77.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

   representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

   sixteen subsections of § 1692e set forth a non-exhaustive list of practices that fall within this ban,

   including, but not limited to: “[t]he false representation of the character, amount, or legal status

   of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

          78.      Resurgent violated 15 U.S.C. § 1692e(2)(A) by and through of the false proofs of

   claim – i.e., PoC-1, PoC-2, PoC-3, PoC-4, PoC-5, PoC-6, PoC-7, PoC-8, PoC-9, PoC-10, PoC-11,

   PoC-12, PoC-13, PoC-14, PoC-15, and PoC-16 (collectively, the “Proofs of Claim”).

          79.      In short, each of the Proofs of Claim falsely represent both the character and

   amount of the underlying consumer debt Defendants sought to collect from one of the Plaintiffs.

   Resurgent’s false characterization of each of the Consumer Debts constitutes an injurious withhold

   of information that the FDCPA required Resurgent to disclose to Plaintiffs, as well as an invasion

   of Plaintiffs’ right to such information.




                                                                                                              PAGE | 23 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 24 of 36




          80.      Here, each of the Proofs of Claim falsely characterize accrued interest and fees as

   principal. In so doing, Resurgent falsely represents the underlying debt as being exclusively

   comprised of principal2 and, as such, not otherwise subject to increase by way of interest or fees.

   Not only is such a portrayal of each of the Consumer Debts false, but it was a portrayal that

   Resurgent knew to be false, that is, assuming Resurgent maintains all the documents and

   information Resurgent is required to maintain to retain a valid Florida consumer collection license.

          81.      Further, with respect to the amount of the Consumer Debts, Resurgent falsely

   represents the principal portion of the Consumer Debts. In light of fact that each of the Consumer

   Debts are comprised of principal, interest, and fees, by falsely representing the amount stated in

   each of the Proofs of Claim as only principal, Resurgent falsely inflates the amount of the

   respective debt as a whole because the principal is only part of the overall debt.

          82.      Thus, Resurgent violated § 1692e(2)(A) of the FDCPA by and through each of the

   Proofs of Claim it (Resurgent) submitted.

          83.      WHEREFORE, Plaintiffs requests this Court to enter a judgment against

   Resurgent, awarding Plaintiffs the following relief:

                   (a)       $1,000 in statutory damages for each of the violative Proofs of Claim;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees; and


   2
     The Oxford English Dictionary defines principal when used in the sense “[o]f money” as
   “[c]onstituting the primary or original sum; that is the main or capital sum invested or lent, and
   yielding interest or income; capital, capitalized.” Oxford English Dictionary, Second Edition,
   1989. Further, the applicable definition of “principal” from Webster's Third New International
   Dictionary (Philip Babcock Gove Edition, 1986) is “a capital sum placed at interest, due as a debt,
   or used as a fund.” Id. at 1802.

                                                                                                              PAGE | 24 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 25 of 36




                   (e)       Any further relief this Court deems just and proper.

                                                COUNT 2.
                                  VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Resurgent and LVNV)

          84.      Plaintiffs incorporates above-paragraphs 1-75 as though fully stated herein.

          85.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

   shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

   legitimate, or assert the existence of some other legal right when such person knows that the right

   does not exist.” Fla Stat. § 559.72(9) (emphasis added).

          86.      Here, Resurgent knew that the Consumer Debts associated with PoC-1, PoC-3,

   PoC-4, PoC-5, PoC-6, PoC-7, PoC-8, PoC-10, PoC-11, PoC-12, PoC-13, and PoC-14, were not

   entirely comprised of principal and otherwise subject to interest and fees. Despite knowing this,

   Resurgent represented Debt-1, Debt -3, Debt -4, Debt -5, Debt -6, Debt -7, Debt -8, Debt -10, Debt

   -11, Debt -12, Debt -13, and Debt -14 as being entirely principal in the respective proofs of claim

   and otherwise attempted to collect said erroneous portrayal of such debts from Plaintiffs. In so

   doing, Resurgent violated § 559.72(9) of the FCCPA.

          87.      At minimum, Resurgent acted with apparent authority in attempting to collect Debt-

   1, Debt -3, Debt -4, Debt -5, Debt -6, Debt -7, Debt -8, Debt -10, Debt -11, Debt -12, Debt -13,

   and Debt -14 on LVNV’s behalf. Resurgent sought to collect these respective debts from Plaintiffs

   because Resurgent had contracted with LVNV for the provision of such services.                                        LVNV

   purposely provided Resurgent with the information to collect Debt-1, Debt -3, Debt -4, Debt -5,

   Debt -6, Debt -7, Debt -8, Debt -10, Debt -11, Debt -12, Debt -13, and Debt -14 from Plaintiffs,

   of which included Plaintiffs’ contact information, the nature of said debts, and the amounts

   purportedly owed by each of the Plaintiffs. As such, Resurgent’s violation § 559.72(9) of the

                                                                                                              PAGE | 25 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 26 of 36




   FCCPA is the result of Resurgent’s acts and/or omissions, whereby such acts and/or omission

   occurred within the scope and course of agency between Resurgent and LVNV, and as a result,

   LVNV is vicariously liable for such FCCPA violation.

           88.     WHEREFORE, Plaintiffs, respectfully, requests this Court to enter a judgment

   against Resurgent and LVNV, awarding Plaintiffs the following relief:

                   (a)       $1,000 in statutory damages for each of the violative proofs of claim, for a
                             total of $12,000;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees;

                   (e)       An injunction prohibiting Defendants from engaging in further collection
                             activities directed at Plaintiffs that are in violation of the FCCPA; and

                   (f)       Any further relief this Court deems just and proper.

                                                COUNT 3.
                                  VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Resurgent and M-Bank)

           89.     Plaintiff Titus and Plaintiff Amodio incorporates above-paragraphs 1-75 as though

   fully stated herein.

           90.     Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

   shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

   legitimate, or assert the existence of some other legal right when such person knows that the right

   does not exist.” Fla Stat. § 559.72(9) (emphasis added).

           91.     Here, Resurgent knew that the Consumer Debts associated with PoC-2 and PoC-9

   were not entirely comprised of principal and otherwise subject to interest and fees. Despite

   knowing this, Resurgent represented Debt-2 and Debt-9 as being entirely principal in PoC-2 and

                                                                                                              PAGE | 26 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 27 of 36




   PoC-9 and otherwise attempted to collect said erroneous portrayal of such debts from Titus and

   Amodio. In so doing, Resurgent violated § 559.72(9) of the FCCPA.

          92.     At minimum, Resurgent acted with apparent authority in attempting to collect Debt-

   2 and Debt-9 on M-Bank’s behalf. Resurgent sought to collect these respective debts from Titus

   and Amodio because Resurgent had contracted with M-Bank for the provision of such services.

   M-Bank purposely provided Resurgent with the information to collect Debt-2 and Debt-9 from

   Titus and Amodio, of which included the contact information of Titus and Amodio, the nature of

   Debt-2 and Debt-9, and the amounts purportedly owed Titus and Amodio. As such, Resurgent’s

   violation § 559.72(9) of the FCCPA is the result of Resurgent’s acts and/or omissions, whereby

   such acts and/or omission occurred within the scope and course of agency between Resurgent and

   M-Bank, and as a result, M-Bank is vicariously liable for such FCCPA violation.

          93.     WHEREFORE, Plaintiff Titus and Plaintiff Amodio request this Court to enter a

   judgment against Resurgent and M-Bank, awarding Titus and Amodio the following relief:

                  (a)       $1,000 in statutory damages for each of the violative proofs of claim, for a
                            total of $2,000;

                  (b)       Actual damages in an amount determined by the evidence;

                  (c)       The costs incurred in connection with the above-captioned action;

                  (d)       Reasonable attorneys’ fees;

                  (e)       An injunction prohibiting Defendants from engaging in further collection
                            activities directed at Plaintiffs that are in violation of the FCCPA; and

                  (f)       Any further relief this Court deems just and proper.

                                               COUNT 4.
                                 VIOLATION OF FLA. STAT. § 559.72(9)
                                     (against Resurgent and PYOD)

          94.     Plaintiff Fontanez incorporates paragraphs 1-75 as though fully stated herein.

                                                                                                             PAGE | 27 of 36
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 28 of 36




          95.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

   shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

   legitimate, or assert the existence of some other legal right when such person knows that the right

   does not exist.” Fla Stat. § 559.72(9) (emphasis added).

          96.      Here, Resurgent knew that the debt associated with PoC-16 was not entirely

   comprised of principal and otherwise subject to interest and fees. Despite knowing this, Resurgent

   represented Debt-16 as being entirely principal in PoC-16 and otherwise attempted to collect said

   erroneous portrayal of Debt-16 from Fontanez. In so doing, Resurgent violated § 559.72(9) of the

   FCCPA.

          97.      At minimum, Resurgent acted with apparent authority in attempting to collect Debt-

   16 on PYOD’s behalf. Resurgent sought to collect Debt-16 from Fontanez because Resurgent had

   contracted with PYOD for the provision of such services. PYOD purposely provided Resurgent

   with the information to collect Debt-16 from Fontanez, of which included the contact information

   of Fontanez, the nature of Debt-16, and the amount purportedly owed by Fontanez. As such,

   Resurgent’s violation § 559.72(9) of the FCCPA is the result of Resurgent’s acts and/or omissions,

   whereby such acts and/or omission occurred within the scope and course of agency between

   Resurgent and PYOD, and as a result, PYOD is vicariously liable for such FCCPA violation.

          98.      WHEREFORE, Plaintiff Fontanez requests this Court to enter a judgment against

   Resurgent and PYOD, awarding Fontanez the following relief:

                   (a)       $1,000 in statutory damages for each of the violative proof of claim;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees;

                                                                                                              PAGE | 28 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 29 of 36




                   (e)       An injunction prohibiting Defendants from engaging in further collection
                             activities directed at Plaintiffs that are in violation of the FCCPA; and

                   (f)       Any further relief this Court deems just and proper.

                                                 COUNT 5.
                                  VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Resurgent and Pinnacle)

          99.      Plaintiff Vilcina incorporates paragraphs 1-75 as though fully stated herein.

          100.     Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

   shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

   legitimate, or assert the existence of some other legal right when such person knows that the right

   does not exist.” Fla Stat. § 559.72(9) (emphasis added).

          101.     Here, Resurgent knew that the debt associated with PoC-15 was not entirely

   comprised of principal and otherwise subject to interest and fees. Despite knowing this, Resurgent

   represented Debt-15 as being entirely principal in PoC-15 and otherwise attempted to collect said

   erroneous portrayal of Debt-15 from Vilcina. In so doing, Resurgent violated § 559.72(9) of the

   FCCPA.

          102.     At minimum, Resurgent acted with apparent authority in attempting to collect Debt-

   15 on Pinnacle’s behalf. Resurgent sought to collect Debt-15 from Vilcina because Resurgent had

   contracted with Pinnacle for the provision of such services. Pinnacle purposely provided Resurgent

   with the information to collect Debt-15 from Vilcina, of which included the contact information

   of Vilcina, the nature of Debt-15, and the amount purportedly owed by Vilcina. As such,

   Resurgent’s violation § 559.72(9) of the FCCPA is the result of Resurgent’s acts and/or omissions,

   whereby such acts and/or omission occurred within the scope and course of agency between

   Resurgent and Pinnacle, and as a result, Pinnacle is vicariously liable for such FCCPA violation.


                                                                                                              PAGE | 29 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 30 of 36




          103.     WHEREFORE, Plaintiff Vilcina requests this Court to enter a judgment against

   Resurgent and PYOD, awarding Fontanez the following relief:

                   (a)       $1,000 in statutory damages for each of the violative proof of claim;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees;

                   (e)       An injunction prohibiting Defendants from engaging in further collection
                             activities directed at Plaintiffs that are in violation of the FCCPA; and

                   (f)       Any further relief this Court deems just and proper.

                                             COUNT 6
                                  VIOLATION OF FLA. STAT. § 559.72(5)
                                           (against LVNV)

          104.     Plaintiffs incorporates above-paragraphs 1-75 as though fully stated herein.

          105.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

   shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

   debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

   the other person does not have a legitimate business need for the information or that the

   information is false.” Fla Stat. § 559.72(5) (emphasis added).

          106.     As stated above, in referring and/or assigning the collection Debt-1, Debt -3, Debt

   -4, Debt -5, Debt -6, Debt -7, Debt -8, Debt -10, Debt -11, Debt -12, Debt -13, and Debt -14 to

   Resurgent, LVNV disclosed to Resurgent false information about the respective Plaintiffs and/or

   information that Resurgent had no legitimate business need for, the likes of which affected the

   reputations of the respective Plaintiffs. By and through the Disclosures of LVNV, for example,

   LVNV falsely disclosed to Resurgent that the debts allegedly owed by the respective Plaintiffs to

   LVNV (i.e., Debt-1, Debt -3, Debt -4, Debt -5, Debt -6, Debt -7, Debt -8, Debt -10, Debt -11, Debt
                                                                                                              PAGE | 30 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 31 of 36




   -12, Debt -13, and Debt -14) were comprised entirely of principal, and in so doing, otherwise

   falsely represented the amount and character of each such debt owed by the respective Plaintiff.

           107.    The Disclosures of LVNV affected the reputations of the respective Plaintiffs

   regarding the repayment of debts, Plaintiffs’ reputations of truthfulness, Plaintiffs’ reputations of

   solvency, and Plaintiffs’ reputations regarding trustworthiness.

           108.    Thus, by disclosing to Resurgent false information regarding the debts allegedly

   owed by the Plaintiffs (i.e., collect Debt-1, Debt -3, Debt -4, Debt -5, Debt -6, Debt -7, Debt -8,

   Debt -10, Debt -11, Debt -12, Debt -13, and Debt -14), LVNV violated § 559.72(5) of the FCCPA.

           109.    WHEREFORE, Plaintiffs, respectfully, requests this Court to enter a judgment

   against LVNV, awarding Plaintiffs the following relief:

                   (a)       $1,000 in statutory damages for each of the debts LVNV falsely disclosed
                             to Resurgent, for a total of $12,000;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees;

                   (e)       An injunction prohibiting Defendants from engaging in further collection
                             activities directed at Plaintiffs that are in violation of the FCCPA; and

                   (f)       Any further relief this Court deems just and proper.

                                             COUNT 7
                                  VIOLATION OF FLA. STAT. § 559.72(5)
                                          (against M-Bank)

           110.    Plaintiff Titus and Plaintiff Amodio incorporates above-paragraphs 1-75 as though

   fully stated herein.

           111.    Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

   shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

                                                                                                              PAGE | 31 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 32 of 36




   debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

   the other person does not have a legitimate business need for the information or that the

   information is false.” Fla Stat. § 559.72(5) (emphasis added).

          112.     As stated above, in referring and/or assigning the collection of each of the

   Consumer Debts to Resurgent, M-Bank disclosed to Resurgent false information about Titus and

   Amodio and/or information that Resurgent had no legitimate business need for, the likes of which

   affected the reputations of Titus and Amodio. By and through the Disclosures of M-Bank, for

   example, M-Bank falsely disclosed to Resurgent that the debts allegedly owed by the Titus and

   Amodio to M-Bank (i.e., collect Debt-2 and Debt-9) were comprised entirely of principal, and in

   so doing, otherwise falsely represented the amount and character of each such debts owed by Titus

   and Amodio.

          113.     The Disclosures of M-Bank affected the reputations of Titus and Amodio, each,

   regarding the repayment of debts, Titus and Amodio’s reputations of truthfulness, Titus and

   Amodio’s reputations of solvency, and Titus and Amodio’s reputations regarding trustworthiness.

          114.     Thus, by disclosing false information to Resurgent regarding Debt-2 and Debt-9,

   M-Bank violated § 559.72(5) of the FCCPA.

          115.     WHEREFORE, Plaintiff Titus and Plaintiff Amodio request this Court to enter a

   judgment against M-Bank, awarding Titus Amodio the following relief:

                   (a)       $1,000 in statutory damages for each of the debts M-Bank falsely disclosed
                             to Resurgent, for a total of $2,000;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees;


                                                                                                              PAGE | 32 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 33 of 36




                     (e)       An injunction prohibiting Defendants from engaging in further collection
                               activities directed at Plaintiffs that are in violation of the FCCPA; and

                     (f)       Any further relief this Court deems just and proper.

                                                COUNT 8
                                    VIOLATION OF FLA. STAT. § 559.72(5)
                                             (against PYOD)

          116.       Plaintiff Fontanez incorporates paragraphs 1-75 as though fully stated herein.

          117.       Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

   shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

   debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

   the other person does not have a legitimate business need for the information or that the

   information is false.” Fla Stat. § 559.72(5) (emphasis added).

          118.       As stated above, in referring and/or assigning the collection Debt-16 to Resurgent,

   PYOD disclosed to Resurgent false information about Fontanez and/or information that Resurgent

   had no legitimate business need for, the likes of which affected the reputations Fontanez. By and

   through the Disclosures of PYOD, for example, PYOD falsely disclosed to Resurgent that the debt

   allegedly owed Fontanez to PYOD (i.e., Debt-16) was comprised entirely of principal, and in so

   doing, otherwise falsely represented the amount and character of the debt purportedly owed by

   Fontanez.

          119.       The Disclosures of PYOD affected the reputation of Fontanez regarding the

   repayment of debts, Fontanez’s reputation of truthfulness, Fontanez’s reputation of solvency, and

   Fontanez’s reputation regarding trustworthiness.

          120.       Thus, by disclosing false information to Resurgent regarding Debt-16, PYOD

   violated § 559.72(5) of the FCCPA.


                                                                                                                PAGE | 33 of 36
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 34 of 36




          121.     WHEREFORE, Plaintiff Fontanez requests this Court to enter a judgment against

   PYOD, awarding Fontanez the following relief:

                   (a)       $1,000 in statutory damages;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees;

                   (e)       An injunction prohibiting Defendants from engaging in further collection
                             activities directed at Plaintiffs that are in violation of the FCCPA; and

                   (f)       Any further relief this Court deems just and proper.

                   (g)       Any further relief this Court deems just and proper.

                                              COUNT 9
                                  VIOLATION OF FLA. STAT. § 559.72(5)
                                          (against Pinnacle)

          122.     Plaintiff Vilcina incorporates paragraphs 1-75 as though fully stated herein.

          123.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

   shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

   debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

   the other person does not have a legitimate business need for the information or that the

   information is false.” Fla Stat. § 559.72(5) (emphasis added).

          124.     As stated above, in referring and/or assigning the collection Debt-15 to Resurgent,

   PYOD disclosed to Resurgent false information about Vilcina and/or information that Resurgent

   had no legitimate business need for, the likes of which affected the reputations Vilcina. By and

   through the Disclosures of Pinnacle, for example, PYOD falsely disclosed to Resurgent that the

   debt allegedly owed Vilcina to PYOD (i.e., Debt-15) was comprised entirely of principal, and in


                                                                                                              PAGE | 34 of 36
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 35 of 36




   so doing, otherwise falsely represented the amount and character of the debt purportedly owed by

   Vilcina.

          125.      The Disclosures of PYOD affected the reputation of Vilcina regarding the

   repayment of debts, Vilcina’s reputation of truthfulness, Vilcina’s reputation of solvency, and

   Vilcina’s reputation regarding trustworthiness.

          126.      Thus, by disclosing false information to Resurgent regarding Debt-15, PYOD

   violated § 559.72(5) of the FCCPA.

          127.      WHEREFORE, Plaintiff Vilcina requests this Court to enter a judgment against

   PYOD, awarding Vilcina the following relief:

                    (g)       $1,000 in statutory damages;

                    (h)       Actual damages in an amount determined by the evidence;

                    (i)       The costs incurred in connection with the above-captioned action;

                    (j)       Reasonable attorneys’ fees;

                    (k)       An injunction prohibiting Defendants from engaging in further collection
                              activities directed at Plaintiffs that are in violation of the FCCPA; and

                    (l)       Any further relief this Court deems just and proper.

          DATED: October 23, 2020
                                                                  Respectfully Submitted,

                                                                   /s/ Thomas Patti                   .
                                                                  JIBRAEL S. HINDI, ESQ.
                                                                  Florida Bar No.: 118259
                                                                  E-mail:    jibrael@jibraellaw.com
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:    tom@jibraellaw.com
                                                                  THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  COUNSEL FOR PLAINTIFF

                                                                                                               PAGE | 35 of 36
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 44 Entered on FLSD Docket 10/23/2020 Page 36 of 36




                                         CERTIFICATE OF SERVICE

          The undersigned certifies that on October 23, 2020, the forgoing was electronically via the

   Court’s CM/ECF system on all counsel of record.



                                                                      /s/ Thomas J. Patti                               .
                                                                     THOMAS J. PATTI, ESQ.
                                                                     Florida Bar No.: 118377




                                                                                                             PAGE | 36 of 36
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
